     Case 4:19-cv-01106 Document 67 Filed on 12/30/19 in TXSD Page 1 of 1

                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

Patrick Henry Murphy                       §
                                           §
versus                                     §        Civil Action 4:19−cv−01106
                                           §
Bryan Collier, et al.                      §

                               NOTICE OF SETTING


     A telephonic Status Conference is set at the following date and time:

                             1/3/2020 at 10:00 AM CST
                          before Judge George C Hanks, Jr

     Please call the Court's conference line ten minutes prior to the scheduled hearing.

              Dial in Number: 713-250-5746
              Conference ID: 45746#
              Password: 42657#



Date: December 30, 2019
                                                                David J. Bradley, Clerk
